Citation Nr: 9923739	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  94-07 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 10 percent 
disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966.

This matter initially came to the Board of Veterans' Appeals 
(Board) from an October 1993 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied the veteran's claim for an 
increased evaluation for PTSD.  VA received the veteran's 
notice of disagreement in November 1993.  In December 1993, a 
statement of the case was issued and the veteran submitted 
his substantive appeal. 


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's PTSD produces less than definite social and 
industrial impairment; there is emotional tension, or other 
evidence of anxiety productive of no more than mild social 
and industrial impairment. 

3.  Occupational and social impairment due to more than mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication, has not been shown. 

4.  The veteran has repeatedly failed to report for scheduled 
examinations, without good cause.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (effective prior to 
November 7, 1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(effective as of November 7, 1996); 38 C.F.R. §§ 3.103, 4.7 
(1998).

2.  The claim for an increased rating for PTSD must be 
denied.  38 C.F.R. § 3.655 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On VA examination of July 1982, the examiner diagnosed PTSD 
of moderate severity and major depressive episode secondary 
to PTSD.  Service connection for PTSD was established by 
rating action of August 1982, and rated as 10 percent 
disabling.  

Routine VA psychiatric examinations were conducted in 1983, 
1984 and 1986.  PTSD was diagnosed in 1983, and the examiner 
noted that the veteran's prognosis was fair to guarded but 
that it could be enhanced if he would resume therapy.  In 
1984, the examiner noted that the veteran continued to suffer 
from PTSD which was severe in intensity and in partial 
remission.  He had not received treatment for the disorder 
because it precludes him from trusting others and sharing his 
experiences.  In 1986, the examiner found that the veteran's 
PTSD was severe with depressive features.  His level of 
social, vocational and industrial adjustment appeared to be 
significantly impaired.  By rating action of July 1986, an 
increased evaluation of 30 percent was assigned. 

The diagnosis of PTSD was referred to at a time when he was 
being evaluated for a psychogenic pain disorder in 1986.  On 
VA examination of July 1989, the examiner observed that the 
veteran was casually attired, well developed and fully 
oriented.  His mood was mildly depressed and affect 
constricted.  There was no evidence of either concrete or 
psychotic thinking.  Intellect, judgment and memory were 
intact.  Insight was superficial.  The diagnosis of PTSD was 
noted.  

By rating action of August 1989, the 30 percent rating for 
PTSD was reduced to 10 percent.  In support of his claim, a 
friend of the veteran submitted a statement regarding the 
veteran's behavior and the effects of PTSD on his life.  The 
veteran testified in November 1989 at the RO regarding the 
severity of his PTSD.  The veteran reported that he 
experiences flashbacks, goes into deep depression, and does 
not mingle.  He last worked in July 1985, but had been out on 
Workmen's Compensation.  He tries to avoid memories of 
Vietnam.  He has a few friends.  He was attending group 
therapy, but he did not continue due to lack of necessary 
information.  His family physician would not give him 
medication for PTSD because he was on medication for his 
blood pressure.  The veteran's friend testified regarding his 
behavior and his nightmares.  In a May 1990 decision, the 
Board denied the veteran's appeal regarding the reduction in 
the rating. 

The most recent VA examination was conducted in September 
1993.  It was noted that the claims folder was not available 
for review.  The veteran had reported that since 1969, he 
experienced poor sleep and concentration as well as detached 
feelings, easy fatigability and intrusive recollections about 
Vietnam.  He further explained that for the past two years, 
the symptoms have increased in frequency and intensity.  Five 
years beforehand, he attempted to attend group therapy 
sessions for a period of six months.  That was the last time 
he was treated.  After that time, he felt better and 
discontinued treatment.  During that same time, he was 
prescribed Elavil.  He was employed from 1973 to 1985 as a 
warehouse salesman for a retail distributor.  He left the job 
after injuring his back and had been receiving Workmen's 
Compensation.  He was having difficulties reaching a 
settlement with the company.  In 1967, he completed funeral 
school and was licensed in that profession in 1969.  Since he 
left his former position, he had worked as a mortician.  He 
married in 1968 and divorced two years later.  He remarried 
in 1974 and was divorced after two years.  He did not have 
any children.  At the time of the examination, the veteran 
was living with friends and was working with a funeral 
director on the average of three or four days a month.  He 
usually spends time by himself, but occasionally enjoys 
bowling.  

The examiner observed that the veteran was casually attired, 
cooperative, well developed and fully oriented.  His speech 
was coherent and relevant.  His mood was somewhat depressed, 
and affect constricted.  There was no evidence of psychotic 
or concrete thinking.  Intellect, memory and judgment were 
adequate.  Insight was superficial.  The examiner reported a 
diagnosis of PTSD. 

VA records show that in November 1993, the veteran completed 
one of his PTSD orientation classes.  In January 1994, it was 
noted that the veteran was on a waiting list for PTSD 
therapy, and that his first appointment was set for February 
1, 1994.  However, he failed to appear and the appointment 
was rescheduled.  In August 1998, the RO requested the 
outpatient treatment records dating back to January 1994.  
However, it was noted that there were no records.  

A computer printout from August 1998 shows that the veteran 
failed to appear for scheduled mental disorder examinations 
in November 1995, December 1996, April 1997, and June 1998.  
In August 1998 the RO wrote the veteran asking him to 
indicate his willingness to be examined or to provide his 
reasons for not being examined.  No reply was received.  

In April 1997, VA received a VA Form 21-4192 (Request for 
Employment Information in Connection with Claim for 
Disability Benefits).  It was noted that the veteran was 
employed as a stock replenisher from May 1994 to January 
1997.  He was no longer working because the work hurt his 
legs and he did not wish to work. 

II.  Legal Analysis

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a) (1998).  

In his substantive appeal, the veteran referred to the 
adequacy of his VA examination of 1993.  As noted above, the 
report reflects that the claims folder was not available for 
review.  However, the veteran was scheduled for several 
examinations since that time, but failed to appear.  In this 
regard, the Board points out that the duty to assist is not 
always a one-way street.  If an appellant wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  In this case, competent information regarding the 
current severity of his PTSD, as well as the degree of 
industrial and social impairment that it produces, can only 
be obtained through examination findings, treatment records, 
and the like.  

With regard to examinations, 38 C.F.R. § 3.655 provides, in 
pertinent part:

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate. Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc. For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record. When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

Since this is a claim for increase, the veteran's failure to 
report for examinations requires denial.  His representative 
suggests that the veteran's mistrust of VA physicians is the 
reason for his failures to appear.  In the absence of 
competent medical evidence to this effect, however, the Board 
finds that this explanation amounts more to speculation than 
good cause.  Nevertheless, as there was one VA examination 
during the appeal period, and as the veteran was told in the 
August 1998 letter that his claim would be considered on the 
evidence of record, the Board will also address the merits of 
the claim.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). This decision will include a review of the entire 
record, but the focus will be on the most recent medical 
findings regarding the service-connected disability at issue. 

Service connection is currently in effect for PTSD, rated 10 
percent disabling under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).  Since the RO's denial of the 
claim for an increased rating in 1993, the regulations for 
the evaluation of mental disorders were revised, effective 
November 7, 1996.  61 Fed. Reg. 52695-52702 (Oct. 8, 1996).

The Court has stated that where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date.  
Rhodan v. West, 12 Vet. App. 55 (1998); Haywood v. West, 12 
Vet. App. 55 (1998).  

The Court has further stated that when the Board addresses in 
its decision a question that was not addressed by the RO, the 
Board must consider the question of adequate notice of the 
Board's action and an opportunity to submit additional 
evidence and argument.  If not, it must be considered whether 
the veteran has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  In addition, if the Board 
determines that the claimant has been prejudiced by a 
deficiency in the statement of the case, the Board should 
remand the case to the RO pursuant to 38 C.F.R. § 19.9, 
specifying the action to be taken.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Here, the Board acknowledges that the 
new rating criteria were addressed in the December 1998 
supplemental statement of the case.  Therefore, the veteran 
has been informed of the new criteria and their application.  

Under the old rating criteria, 38 C.F.R. § 4.132, Diagnostic 
Code 9411, a 10 percent evaluation is assigned when there is 
less than the criteria for the 30 percent, with emotional 
tension, or other evidence of anxiety productive of mild 
social and industrial impairment.  A 30 percent rating is 
assigned when there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Veterans Appeals stated that the term "definite" 
in 38 C.F.R. § 4.132 was "qualitative" in character, 
whereas the other terms were "quantitative" in character, 
and invited the Board to construe the term "definite" in a 
manner that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate "reasons or bases" for its decision.  
38 U.S.C.A. § 7104(d)(1)(West 1991).

In a precedent opinion dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The 
Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c).  With these 
considerations in mind, the Board will address the merits of 
the claim at issue.

In this case, the most recent evidence does not demonstrate 
that the veteran's PTSD produces the definite industrial 
impairment contemplated by the 30 percent rating.  It was 
noted that the veteran was able to work as a mortician for 
some years.  After that, he worked as a warehouse salesman 
until he sustained a back injury.  However, in his 
substantive appeal, the veteran indicated that contrary to 
the examination report, he was employed.  He also mentioned 
that he was not allowed to return to work with the retail 
distributor because of an altercation.  The examiner reported 
that at the time of the examination, the veteran was working 
with a funeral director three to four times per month, but 
the veteran disputed that fact in the substantive appeal he 
filed in December 1993 and did not offer further information 
regarding that matter.  Also, PTSD was not noted as a reason 
for the termination of his employment as a stock replenisher 
in 1997.  Essentially, the evidence presented demonstrates 
that despite ongoing PTSD symptoms, the veteran has been able 
to obtain employment.  The only incident that has been 
related to PTSD comes from the veteran's report of an 
altercation.  However, as a whole, the evidence demonstrates 
that the veteran's difficulties with employment have been 
related to physical and not psychiatric difficulties.  
Therefore, it is reasonable to conclude that the veteran's 
PTSD does not produce definite industrial impairment. 

The evidence does indicate that there is a degree of social 
impairment related to the veteran's PTSD.  The veteran has 
had two failed marriages and reports that he spends time by 
himself.  The most recent evidence shows that the veteran 
lives with his friends and has maintained a friendship with 
them over the years.  Therefore, the current disability 
picture shows that the degree of social and industrial 
impairment does not appear to be definite as required for a 
30 percent rating.  Therefore, there is not a question as to 
which of the evaluations should apply.  38 C.F.R. § 4.7 
(1998).  

Under the current criteria, 38 C.F.R. § 4.130, Diagnostic 
Code 9411, a 10 percent evaluation is assigned when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.   A 
30 percent evaluation is assigned when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

In this case, due to the veteran's failure to report for 
scheduled examinations, there are no current findings of 
record which are stated in terms of the new rating criteria, 
or that demonstrate an increase in disability.  To date, it 
can only be determined that the degree of disability 
demonstrated by the 1993 examination is mild to moderate, and 
therefore the 10 percent rating is appropriate.  As the 
evidence shows, the veteran has been able to obtain 
employment, and that his difficulties in maintaining 
employment are primarily physical.  The evidence also shows 
that the veteran has been able to maintain friendships with 
those he was living with when he was examined in 1993.  Since 
an increase in the occupational or social impairment due to 
PTSD has not been shown given the lack of recent findings, it 
is reasonable to conclude that the disability picture does 
not approximate the criteria for a 30 percent rating with 
regard to the new criteria.  Therefore, there is not a 
question as to which evaluation should apply.  38 C.F.R. 
§ 4.7 (1998).  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
9411, do not provide a basis to assign an evaluation higher 
than the 10 percent rating currently in effect.  

Here, the preponderance of the evidence is against the 
veteran's claim.  Therefore, the application of the benefit 
of the doubt doctrine contemplated by 38 U.S.C.A. § 5107 
(West 1991) is inappropriate in this case.


ORDER

Entitlement to an evaluation greater than 10 percent for PTSD 
has not been established, and the appeal is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

